16-2021-CA-002566-XXXX-MA Div: CV-E
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 1 of 7 PagelD 22

Filing # 126188146 E-Filed 05/05/2021 09:58:00 AM

THE CIRCUIT CIVIL COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY, FLORIDA
CIVIL DIVISION
MARION ORR,
PLAINTIFF, Case No.:
Vv.

SOUTHEASTERN GROCERS, INC.,

DEFENDANT.

 

COMPLAINT
Plaintiff, by and through his undersigned counsel, hereby brings this action for damages
against Defendant and alleges that Defendant retaliated against Plaintiff in violation of 42 U.S.C.
1981. Specifically, Plaintiff complained about racial discrimination and racial profiling in the
workplace and Defendant retaliated against Plaintiff by substantially altering the terms and
conditions of his employment in order to punish Plaintiff for making his good faith complaints

about race discrimination. In further support of Plaintiff’s allegations, Plaintiff states as follows:

Parties
1. Plaintiff was employed by Defendant in the four years prior to this action.
2. Defendant is a for-profit, domestic corporation operating as a grocery chain.
3. Plaintiff worked as a laborer for Defendant from approximately 2004 until his
constructive discharge December 9, 2019.
Jurisdiction
4. Plaintiff is domiciled in Pasco County, Florida.
5. Defendant is a corporation domiciled in Duval County, Florida.

Page 1 of 7

ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 05/05/2021 12:38:36 PM
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 2 of 7 PagelD 23

6. Defendant conducts business and employed Plaintiff in Duval County, Florida

and the amount in controversy exceeds $63,207.31.

7. All material events occurred in Duval County, Florida.
8. This lawsuit has been filed in a timely manner.
9. All prerequisites have been satisfied.

10. —‘ Plaintiff is a black male and therefore a member of a protected class.

11. Defendant is subject to 42 U.S.C 1981.

12. Plaintiff is entitled by virtue of 42 U.S.C. 1981 to be protected from racial
discrimination and is further entitled to be free from retaliation in the workplace for reporting to
his employer Plaintiffs race-based discrimination related complaints.

General Factual Allegations

 

13. Plaintiff was employed by Defendant as a store manager.

14. Defendant, by and through its executives and employees, habitually harassed
Plaintiff on the basis of his race. Defendant subjected Plaintiff to disparate treatment on the basis
of his race. Defendant continuously showed non-Black employees preferential treatment and
Plaintiff was treated less favorably due to his race.

15. ‘Plaintiff was employed by Defendant from approximately 2004 until his
constructive discharge in December 2019.

16. In November 2018, while Plaintiff was employed by Defendant as a store
manager, Defendant’s Asset Protection Manager, Mary Springs (White) entered Plaintiffs store
and announced that she was investigating theft in the store.

17. Ms. Springs immediately treated Plaintiff in a disparate treatment as compared to

the other managers in Plaintiff's store. For instance, Ms. Springs refused to discuss the

Page 2 of 7
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 3 of 7 PagelD 24

investigation with Plaintiff but openly discussed the investigation with White managers in
Plaintiff's store as well as with White managers in other stores.

18. Ms. Springs intimated that she believed Plaintiff was stealing from the store but
did not intimate or accuse other White managers of theft, only Plaintiff.

19. Jn January 2019, Plaintiff made a good faith complaint to Defendant’s human
resources department stating that Ms. Springs discriminated against him because of Plaintiff’s
race. Plaintiff complained that Ms. Springs treated him in a disparate manner than other
managers because of his race.

20. Within minutes of Plaintiff making his complaints to Defendant’s human
resources department, Ms. Springs confronted Plaintiff face-to-face in a hostile manner
consumed with anger and threatened Plaintiff by saying “who do you think you are reporting me
for race discrimination? I am good friends with the human resources representative and the
district manager!”

21. Within a few weeks of Plaintiff’s complaint to Defendant’s human resources
department and being confronted by Ms. Springs, Defendant has subjected Plaintiff to hyper
scrutiny to punish Plaintiff for making his racial discrimination complaints.

22. Defendant began conducting numerous store walkthroughs where Defendant
evaluated Plaintiff’s store. These walkthroughs only lasted several minutes prior to Plaintiff’s
complaints and Plaintiff regularly passed with ease.

23. After making his complaints, Defendant conducted long and arduous
walkthroughs which often resulted in detailed list of issues that Plaintiff needed to correct. The
walkthroughs following Plaintiff's complaint were conducted by Defendant’s district manager;

the individual Ms. Springs threated Plaintiff with.

Page 3 of 7
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 4 of 7 PagelD 25

24. Additionally, Defendant’s district manager removed Plaintiff’s authority in the
store. As a store manager, Plaintiff had the authority to hire, approve transfers, and discipline
employees.

25. However, after Plaintiff made his complaints, Defendant’s district manager
removed Plaintiff’s authority to determine whether Plaintiff's employees were allowed to
transfer stores.

26. Defendant also removed Plaintiff's authority to determine appropriate discipline
for Plaintiff's employees. Specifically, Defendant’s district manager terminated Plaintiff’s
employee after Plaintiff had previously disciplined the employee in a lesser capacity and closed
the matter.

27. Finally, Defendant’s district manager instructed Plaintiff's employees and
managers not to follow the direction and authority of Plaintiff and instead to only follow
instructions from the district manager.

28. On December 9, 2019, Plaintiff complained about the retaliation he experienced
to Defendant’s regional manager.

29. Plaintiff asked if he could be transferred to another store in Florida away from the
retaliation from Defendant’s district manager and Ms. Springs.

30. | Defendant’s regional manager informed Plaintiff that there were no store manager
openings in Florida.

31. Because Plaintiff was being retaliated against by Ms. Springs and the district
manager, which prevented Plaintiff from performing his job duties, Plaintiff resigned from his

position as the retaliation was going to continue indefinitely.

Page 4 of 7
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 5 of 7 PagelD 26

32. Plaintiff was damaged both financially and emotionally by Defendant’s retaliatory

actions towards Plaintiff.
Count One
Retaliation in violation of 42 U.S.C. 1981

33. Plaintiff hereby incorporates and re-alleges 1-32, above.

34. Plaintiff is a black male and therefore a member of a protected class due to his
race.

35. Plaintiff was employed by Defendant through December 9, 2019.

36. Defendant is engaged in interstate commerce by virtue or Defendant’s business.

37. Plaintiff was subjected to racially disparate workplace environment repeatedly
throughout the period of time in which Plaintiff worked for Defendant.

38. | Defendant consistently and habitually treated Plaintiff in a less favorable manner
than non-black employees in Defendant’s workplace.

39. Defendant treated Plaintiff in a less favorable manner than non-Black employees
because Plaintiff is a Black male.

40. Plaintiff was entitled to be treated in the same manner as non-Black employees
and was entitled to receive the same terms, conditions, privileges, and benefits as the non-Black
employees in Defendant’s workplace.

41.  42U.S.C. 1981, in pertinent part states “All persons within the jurisdiction of the
United States shall have the same right in every State and Territory to make and enforce
contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and
proceedings for the security of persons and property as is enjoyed by white citizens, and shall be

subject to like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to

Page 5 of 7
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 6 of 7 PagelD 27

no other, thereby prohibiting employers such as Defendant from subjecting Plaintiff to a racially
hostile work place.

42. Plaintiff reported and objected to the racially disparate work place which Plaintiff
was subjected while employed by Defendant.

43. In fact, Plaintiff complained and objected to Defendant’s racially discriminatory
treatment and behavior towards Plaintiff due to his race.

44. __ Plaintiff complaints were made directly to Defendant’s human_resources
department.

45. _ Plaintiff’s complaints were made in good faith and were protected activities.

46. In immediate and direct response to Plaintiff's complaints, Ms. Springs
confronted Plaintiff and threatened Plaintiff.

47. Shortly after Ms. Springs confronted Plaintiff, Defendant retaliated against
Plaintiff by materially altering the terms and conditions of his employment.

48. Under 42 U.S.C. 1981, Defendant was not permitted to retaliate against Plaintiff
for his good faith complaints to Defendant.

49. Despite the provisions of 42 U.S.C. 1981, Defendant retaliated against Plaintiff
with extreme prejudice in direct response to Plaintiffs good faith complaints about racial
discrimination.

50. | Defendant adversely altered the terms and conditions of Plaintiff’s employment
and constructively discharged Plaintiff employment because Plaintiff complained about racial

discrimination.

Page 6 of 7
Case 3:21-cv-00553-BJD-MCR Document 3 Filed 05/27/21 Page 7 of 7 PagelD 28

51. If Plaintiff had not complained about racial discrimination, Defendant would not
have materially altered the terms and conditions of his employment (removing his authority and
directing his subordinates to disregard his instructions).

52. Defendant intentionally transformed Plaintiff into a lame duck manager and tied
his hands preventing him from effectively running the store with the same level of control and
authority as other managers.

53. Plaintiff complained to Defendant about the retaliation, however, there was no
opportunity to transfer, and the retaliation would continue.

54. It was both subjectively and objectively reasonable for Plaintiff to resign from his
position because he was actively being retaliated against for his good faith complaints and
despite his reports to Defendant, the retaliation was to continue.

55. Plaintiff was damaged as a direct result of Defendant’s retaliatory behavior.

Jury Demand and Prayer for Relief
WHEREFORE, Plaintiff desires a trial by jury and judgment and all relief available under 42
U.S.C. 1981, including front pay, back pay, emotional distress, punitive, compensatory damages
as well as reasonable attorney fees and costs and pre-judgment interest.

DATED this 5 day of May, 2021.

/S/ Kyle J. Lee
Kyle J. Lee, Esq.

FLBN: 105321

LEE LAW, PLLC

1971 West Lumsden Road, Suite 303
Brandon, Florida 33511

Telephone: (813) 343-2813
Kyle@KyleLeeLaw.com
Info@KyleLeeLaw.com

Page 7 of 7
